
	
		II
		110th CONGRESS
		1st Session
		S. 1631
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2007
			Mr. Kerry (for himself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish an emergency fuel assistance grant program
		  for small businesses during energy emergencies.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Emergency Fuel
			 Assistance Act of 2007.
		2.Emergency fuel
			 assistance programThere is
			 established within the Economic Development Administration of the Department of
			 Commerce, an emergency assistance program for small businesses and small farms
			 dependent on fuel.
		3.Presidential
			 declaration of energy emergency
			(a)In
			 generalIf the President determines that the health, safety,
			 welfare, or economic well-being of the citizens of the United States is at risk
			 because of a shortage or imminent shortage of adequate supplies of crude oil,
			 gasoline or petroleum distillates due to a disruption in the national
			 distribution system for crude oil, gasoline or petroleum distillates (including
			 such a shortage related to a major disaster (as defined in section 102(2) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122(2)))), or significant pricing anomalies in national energy markets for
			 crude oil, gasoline, or petroleum distillates, the President may declare that a
			 Federal energy emergency exists.
			(b)Scope and
			 durationThe emergency declaration declared pursuant to
			 subsection (a) shall specify—
				(1)the period, not
			 to exceed 30 days, for which the declaration applies;
				(2)the circumstance
			 or condition necessitating the declaration;
				(3)the area or
			 region to which it applies which may not be limited to a single State;
			 and
				(4)the product or
			 products to which it applies.
				(c)ExtensionsThe
			 President may—
				(1)extend a
			 declaration under subsection (a) for a period of not more than 30 days;
				(2)extend such a
			 declaration more than once; and
				(3)discontinue such
			 a declaration before its expiration.
				4.Authorization of
			 grants
			(a)In
			 generalDuring any energy emergency declared by the President
			 under section 3, the Secretary of Commerce is authorized to award grants to
			 States under a declaration of fuel supply interruption in accordance with this
			 Act.
			(b)Allocation
			 formulaSubject to subsection (c), the Secretary shall award
			 grants to States, in accordance with an allocation formula established by the
			 Secretary, that is based on the pro rata share of each State of the total need
			 among all States, as applicable, for emergency assistance for fuel
			 interruption, as determined on the basis of—
				(1)the number and
			 percentage of qualifying small businesses and small farms operating within a
			 State;
				(2)the increase in
			 price of fuel in a State; and
				(3)such other
			 factors as the Secretary determines to be appropriate.
				(c)State
			 allocation planEach State shall establish, after giving notice
			 to the public, an opportunity for public comment, and consideration of public
			 comments received, an allocation plan for the distribution of financial
			 assistance under this section, which shall be submitted to the Secretary and
			 shall be made available to the public by the State, and shall include—
				(1)application
			 requirements for qualifying small businesses and small farms seeking to receive
			 financial assistance under this section, including a requirement that each
			 application include—
					(A)demonstration of
			 need for assistance under this section;
					(B)a plan to
			 decrease the total commercial energy usage of the small business through energy
			 efficiency measures, such as those promoted through the Energy Star Program;
			 and
					(C)if a small
			 business or small farm has previously received assistance under this section,
			 evidence that the small business or small farm has implemented the plan
			 previously documented under subparagraph (B); and
					(2)factors for
			 selecting among small businesses and small farms that meet the application
			 requirements, with preference given to small businesses and small farms based
			 on the percentage of operating costs expended on fuel.
				5.EligibilityA small business or small farm is eligible
			 for a grant under this Act if—
			(a)the average gross
			 receipts of the small business or small farm for the 3 preceding taxable years
			 does not exceed $5,000,000; or
			(b)the small
			 business or small farm employed an average of more than 1 and fewer than 50
			 qualified employees on business days during the preceding taxable year.
			6.Defined
			 termIn this Act, the term
			 aggregate gross assets has the meaning given such term in section
			 1202(d)(2) of the Internal Revenue Code of 1986.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Department of Commerce $100,000,000 for
			 each of the fiscal years 2008 through 2012 to carry out this Act.
		
